ORDER

PETITION FOR REINSTATEMENT FROM INACTIVE STATUS
PER CURIAM:
AND NOW, this 19th day of November, 2001, a Rule having been issued upon John Dickson Ferguson on September 24, 2001, to show cause why an order denying reinstatement should not be entered and, upon consideration of the responses filed, the Rule is made absolute and the Petition for Reinstatement is hereby denied. Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Disciplinary Board in the investigation and processing of the Petition for Reinstatement.
Justice ZAPPALA dissents.